UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-2049


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

KENNETH L. NELSON; WANDA B. NELSON,

                Defendants - Appellants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge; F. Bradford Stillman, Magistrate Judge. (2:12-cv-00218-
RAJ-FBS)


Submitted:   March 28, 2013                 Decided:   April 1, 2013


Before NIEMEYER, KING, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kenneth L. Nelson, Wanda B. Nelson, Appellants Pro Se.   Karen
Grace Gregory, Joan Iris Oppenheimer, UNITED STATES DEPARTMENT
OF JUSTICE, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Kenneth   L.    Nelson     and     Wanda      B.    Nelson      appeal    the

district      court’s   orders     approving         a    levy    on    their    property

pursuant to 26 U.S.C. § 6334(e)(1)(A) (2006) and denying their

motion for reconsideration.               We have reviewed the record and

find    no    reversible     error.       Accordingly,           we    affirm    for    the

reasons stated by the district court.                     United States v. Nelson,

No.    2:12-cv-00218-RAJ-FBS        (E.D.      Va.       June    27,   2012;    Nov.    27,

2012).       We grant the Appellee’s motions to strike but deny all

other pending motions filed in this appeal and dispense with

oral    argument    because       the    facts    and      legal       contentions      are

adequately      presented    in    the    materials        before      this     court   and

argument would not aid the decisional process.



                                                                                 AFFIRMED




                                           2